Citation Nr: 0843857	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 rating decision of the RO in 
Lincoln, Nebraska, which denied service connection for 
bilateral hearing loss.


FINDING OF FACT

The preponderance of the evidence does not establish that a 
bilateral hearing loss disability had its onset in service, 
manifested within one year of service separation, or is 
otherwise related to the veteran's active military service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in January 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in a March 2006 letter and VA 
received correspondence from the veteran in May 2006 which 
indicated that he had no other information or evidence to 
provide in support of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in April 2005 to 
obtain an opinion as to whether his bilateral hearing loss 
can be directly attributed to service.  Further examination 
or opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has a bilateral hearing loss 
disability as a result of in-service noise exposure.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The veteran has submitted private medical evidence of an 
audiogram dated in June 2004.  The audiogram shows pure tone 
thresholds exhibited by the veteran depicted by graph and not 
interpreted in decibels for each frequency depicted in the 
audiogram.  The Board notes that neither the Board nor the RO 
may interpret graphical representations of audiometric data.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the 
June 2004 audiogram is insufficient to establish that the 
veteran had a hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  

The veteran was afforded a VA audiological examination in 
April 2005 to assess the current nature and etiology of his 
bilateral hearing loss disability.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
50
65
70
LEFT
30
30
50
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
An analysis of these audiometric results yields the finding 
that the veteran meets the regulatory criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  
The VA examination report explains that these test results 
reveal a mild sloping to moderately-severe sensorineural 
hearing loss in both ears, with excellent word recognition 
ability in the right ear and good word recognition ability in 
the left ear.  

As the evidence demonstrates the existence of a current 
disability, the Board must now determine whether there is 
evidence of in-service incurrence or aggravation of a disease 
or injury.  

The veteran contends that he had noise exposure from M14 
rifles during basic training and from the motor pool.  See, 
e.g., VA Form 9, February 2006.  A review of his DD Form 214 
reveals that his military occupational specialty was a heavy 
vehicle driver and that he had foreign service in the Panama 
Canal Zone.  There is no evidence indicating that the veteran 
engaged in combat or was otherwise exposed to noise.  

The Board has reviewed the veteran's service medical records 
and finds them to be negative for complaints, diagnosis or 
treatment of hearing loss.  Although the records reflect 
treatment for bilateral otitis externa and findings of wax in 
the ears, the Board finds that they represent acute and 
transitory conditions that resolved prior to discharge.  The 
veteran's February 1967 separation examination report shows 
the veteran's ears to be normal at discharge.  Results of an 
audiological test performed at this examination revealed 
hearing within normal limits.  See 38 C.F.R. § 3.385; Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  It is further noted 
that the record contains no evidence of hearing loss within 
one year of service separation.  See 38 C.F.R. §§ 3.307, 
3.309.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran incurred a disease or injury in service. 

Notwithstanding the foregoing, the Board finds that service 
connection for a hearing loss disability is not warranted 
because the medical evidence fails to establish a nexus 
between the veteran's claimed in-service noise exposure and 
his current hearing loss disability.  The sole audiologist 
opinion of record addressing the etiology of the veteran's 
hearing loss is the April 2005 VA examination report, which 
essentially rules out a relationship between the veteran's 
current hearing loss and service.  Specifically, the 
audiologist opined that it was less likely as not that the 
veteran's hearing loss was related to his military service 
since hearing thresholds were essentially unchanged from his 
entrance exam and his discharge exam.  In addition, the 
record reflects that the veteran worked at a service station 
and repair garage after service and that he has gone hunting 
on a very limited basis with the use of hearing protection.  
See VA examination report, April 2005.  In this regard, the 
Board finds that the veteran has had some level of post-
service noise exposure.  Furthermore, although the veteran 
contends that his hearing problems started in service, the 
earliest evidence of record of any hearing loss is from 2005, 
over three decades after his separation from service.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board is mindful of the veteran's contention that his 
claimed in-service noise exposure is the cause of his current 
hearing loss.  The veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., having trouble 
hearing speech when there is background noise.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
veteran as a lay person, however, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding the etiology of 
his current hearing loss disability.

In light of the foregoing, the Board concludes that service 
connection for a bilateral hearing loss disability is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.  




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


